Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/2021 has been entered.  
Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-4, 6, 9-10 and 12-22 are pending and are presented for examination.  
Claims 1-4, 6, 9-10 and 12-22 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “          
wherein only the first chamber is filled with a potting compound to hermetically seal the plug housing, and
wherein the plug housing is developed of a first housing part and a second housing part,

wherein the first housing part is provided with appropriate shapings developed as receivers corresponding to the form of the connecting elements, and a fiat bearing surface serves as a lower carrier component for the disposition of the second housing part as the upper cover component.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 2-4, 6, 9-10 and 12-22 are also allowable for depending on claim 1. 

The amendment overcomes rejection on 1/26/2021.  The claimed structure as amended overcomes the teaching of KOBAYASHI et al (WO 2015146677 A1, IDS on 5/20/2019), or alternatively, KOBAYASHI in view of SEO et al (WO 2018038339 Al).  
  
The allowable feature is supported by the specification (see below). 
wherein only the first chamber (15, Fig. 3D) is filled with a potting compound to hermetically seal the plug housing, and
wherein the plug housing (7b, Figs. 3a-c) is developed of a first housing part (10) and a second housing part (11, Figs. 3b-c), 
wherein the connecting element (14) is disposed between the first housing part and the second housing part such that it is fixed in position, and
wherein the first housing part is provided with appropriate shapings developed as receivers corresponding to the form of the connecting elements, and 

The last feature is described in specification, page 17, lines 22-25, or para.0096 in US 20190363607 A1 as below. 
[0096] FIG. 2 depicts the substantially two-part plug housing 7b with a first housing part 10 and a second housing part 11 in a perspective view. The first housing part 10, developed with a flat bearing surface serves as a lower carrier component for the disposition of the second housing part 11 as the upper cover component.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James R. Crawford (Registration No.39155) on 5/11/2021 at 212-318-3000.  No objection received. 
The application has been amended as follows: 
(1) In claim 1, lines 3-7 have been amended from “the upper cover component” to “an upper cover component”.
It is correction of typo-error.  Otherwise, vague and indefinite as being insufficient antecedent basis for this limitation in the claim.    
(2) In specification, page 17, lines 22-25, or para.0096 in US 20190363607 A1 as below. 
[0096] FIG. 2 depicts the substantially two-part plug housing 7b with a first housing part 10 and a second housing part 11 in a perspective view. The first housing part 10, developed with a flat the upper cover component.    

The phrase “the upper cover component” is amended to “an upper cover component”.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JOHN K KIM/           Primary Examiner, Art Unit 2834